DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the value of x is continuously varied along the length of each nanowire” (the examiner wants to know if the continuously varied mean a line from one point to another (i.e. gradient with no step functions) or if the continuously varied mean contration x to contcentration y to contration x to contcentration y … etc.  (i.e. step functions continuously varied)) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “varying continuously” could have two at least two meanings. 
The term “varying continuously” could  mean a continuous line from one point to another (i.e. gradient with no step functions).
The term “varying continuously” could  mean a step function varying from high concentration to low concentration to high concentration to low concentration etc.  continuously. 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kuykendall et al. “Complete composition tenability of InGaN nanowires using a combinational approach”.
  Regarding claim 1, Kuykendall et al. disclose a phosphor component comprising a plurality of nanowires absorbing light at one 5wavelength and emitting light at a longer wavelength (inherent property of nanowire with a particular composition), the longer wavelength being from about 495 nm to about 780 nm (inherent); each one of the plurality of nanowires being one of a nanowire described by a composition formula of InxGa1-xN, x being between about 0.1 to about 0.8 [page 951 col. 1, page 953 col. 1]  (fig 2c). 
  Regarding claim 2, Kuykendall et al. disclose each one of the plurality of nanowires is described by a composition formula of InxGa1-xN, x being between about 0.1 to about 0.8. [page 951 col. 1, page 953 col. 1] (fig 2c).
Regarding claim 3, Kuykendall et al. disclose a value of x is varied continuously along 15a length of each nanowire (fig 2a). 
Regarding claim 4, Kuykendall et al. disclose the plurality of nanowires comprises a first plurality of nanowires having a value of x from about 0.5 [page 953 col. 1]  and a second plurality of nanowires having the value of x from about 0.5 [page 953 col. 1].
Claim(s) 1-2, 4-6, 8-10, 12-20, 22-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (US 2008/0185604).
Regarding claim 1, Kim disclose a phosphor component comprising a plurality of nanowires absorbing light at one 5wavelength and emitting light at a longer wavelength (inherent property of nanowire with a particular composition), the longer wavelength being from about 495 nm to about 780 nm (inherent); each one of the plurality of nanowires being one of a nanowire described by a composition formula of InxGa1-xN, x being between about 0.1 to about 0.8 [0051]  (fig 5). 
  Regarding claim 2, Kim disclose each one of the plurality of nanowires is described by a composition formula of InxGa1-xN, x being between about 0.1 to about 0.8. [0051] (fig 5).
Regarding claim 4, Kim disclose the plurality of nanowires comprises a first plurality of nanowires having a value of x from about 0.4 [0051]  and a second plurality of nanowires having the value of x from about 0.55 [0051].
Regarding claim 5, Kim disclose each nanowire from the plurality of nanowires (20) is not on a common substrate with another nanowire from the plurality of nanowires (fig 1).
Regarding claim 6, Kim disclose said each nanowire is disposed in a binder (15, fig. 1) and Kim disclose at least one of a polymer (epoxy or silicone) binding agent [0028]. 
Regarding claim 8, Kim disclose each nanowire from the plurality of nanowires is disposed on a light emitting structure, the light emitting structure emitting light at a wavelength of less than 495 nm (blue [0026, 0029] or UV [0030] LED, 13). 
Regarding claim 9, Kim disclose a light source emitting light at a wavelength of less than 495 nm (blue [0026, 0029] or UV [0030] LED, 13).
Regarding claim 10, Kim disclose each one of the plurality of nanowires is described by a composition formula of InxGa1-xN, x being between about 0.1 to about 0.8. [0051] (fig 5). 
Regarding claim 12, Kim disclose the plurality of nanowires comprises a first plurality of nanowires having a value of x from about 0.4 [0051] and a second plurality of nanowires having the value of x from about 0.55 [0051].
Regarding claim 13, Kim disclose each nanowire from the plurality of nanowires (20) is not on a common substrate with another nanowire from the plurality of nanowires (fig 1).
Regarding claim 14, Kim disclose said each nanowire is disposed in a binder; wherein said each nanowire disposed in a binder is disposed to receive light emanated 25from the light source (fig 1).
Regarding claim 15, Kim disclose each nanowire from the plurality of nanowires is disposed on the light source (fig. 1). 
Regarding claim 16, Kim disclose each nanowire from the plurality of nanowires is deposited on the light source (fig. 1).
Regarding claim 17, Kim disclose depositing a plurality of nanowires absorbing light at one wavelength and emitting light at a longer wavelength on a substrate, the longer wavelength being from about 495 nm to about 700 nm, each one of the plurality of nanowires being one of a nanowire described by a 5composition formula of InxGa1-xN x being between about 0.1 to about 0.6  [0051]  (fig 5). 
Regarding claim 18, Kim disclose each one of the plurality of nanowires is described by a composition formula of InxGa1-xN, x being between about 0.1 to about 0.8. [0051] (fig 5).
Regarding claim 19, Kim disclose separating each nanowire from the plurality of nanowires such that said each nanowire from the plurality of nanowires is not on a common substrate with another nanowire from the 15plurality of nanowires (fig 1).
Regarding claim 20, Kim disclose the plurality of nanowires is deposited by one of molecular beam epitaxy, or metal-Organic Chemical Vapor Deposition [0045].
Regarding claim 22, Kim disclose dispersing the plurality of nanowires in a binder; and disposing the plurality of nanowires dispersed in the binder to receive light from a light source emitting light at a wavelength of less than 495 nm(blue [0026, 0029] or UV [0030] LED, 13) (fig 1).
Regarding claim 23, Kim disclose the substrate is silicon [0044]. 
Regarding claim 24, Kim disclose the substrate comprises a light source emitting light at a wavelength of less than 495 nm(blue [0029] or UV [0030] LED, 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuykendall et al. “Complete composition tenability of InGaN nanowires using a combinational approach” in view of  Kim (US 2008/0185604).
Kuykendall et al. disclose a value of x is varied continuously along 15a length of each nanowire (fig 2a) (the grain structure/morphology shows the “value of x is varied continuously along 15a length of each nanowire”. The examiner submits the different morphologies would inherently have continuously different concentrations of “x”.).
Kuykendall et al. fails to disclose a light source emitting light at a wavelength of less than 495 nm.
Kim disclose a light source emitting light at a wavelength of less than 495 nm (blue [0029] or UV [0030] LED, 13) (fig.1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Kuykendall and Kim because using nanowires would let one use just one light source such as a blue LED [0003] and nanowire phosphors can reduce the number of traps as compared with conventional powdered phosphors, resulting in reduction of light loss due to non-radiative recombination [0010]. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2008/0185604) in view of  Buretea et al. (US 2005/0064185). 
Kim disclose the invention supra.
Kim fails to explicitly disclose separating said each nanowire is performed by at least one of the razor blade cutting, ultrasonic sonication or using a substrate including a sacrificial layer and removing the sacrificial layer.
Buretea et al. disclose separating said each nanowire is performed by the razor blade cutting [0126]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Kim and Bureta because using separated nanowires in transparent material (fig. 1)  would let one use just one light source such as a blue LED [0003] and nanowire phosphors can reduce the number of traps as compared with conventional powdered phosphors, resulting in reduction of light loss due to non-radiative recombination [0010]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817